UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB S QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period fromto Commission File Number: 000-49862 PROCERA NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-0974674 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number 100C Cooper Court Los Gatos, CA 95032 (Address of principal executive offices) (Zip Code) (408) 354-7200 (Issuer's Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has beensubject to such filing requirements for the past 90 days.Yes £No S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 Of the Exchange Act). Yes £ No S APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of July 30, 2007 there were 73,784,826 shares of the issuer's $0.001 par value common stock issued and outstanding. Transitional Small Business disclosure format:Yes £NoS 1 Table of Contents PROCERA NETWORKS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEET (UNAUDITED) as of June 30, 2007 3 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Monthand Six Month Periods Ended June 30, 2007 and July 2, 2006 4 CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Month Period Ended June 30, 2007 and July 2, 2006 6 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 7 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 17 Item 3. CONTROLS AND PROCEDURES 34 PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 36 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 36 Item 3. DEFAULTS UPON SENIOR SECURITIES 36 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 36 Item 5. OTHER INFORMATION 36 Item6 EXHIBITS 37 SIGNATURES SIGNATURES 37 EXHIBITS EXHIBIT INDEX 38 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS PROCERA NETWORKS, INC. CONSOLIDATED BALANCE SHEET June 30, 2007 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 8,926,380 Accounts receivable, net 2,480,572 Inventories, net 662,077 Prepaid expenses and other current assets 172,990 Total Current Assets 12,242,019 Property and Equipment, net 5,298,963 Other Assets 3,646,419 Total Assets $ 21,187,401 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 301,023 Deferred revenue 785,145 Accrued liabilities 2,072,714 Leases payable—current portion 20,947 Total Current Liabilities 3,179,829 Long Term Liabilities Deferred rent 17,154 Deferred tax liability 2,302,048 Leases payable—non-current portion 13,698 Commitments and Contingencies - Total Liabilities 5,512,729 Stockholders’ Equity: Preferred stock, $0.001 par value; 15,000,000 shares authorized; none issued and outstanding at June 30, 2007 - Common stock, $0.001 par value, 100,000,000 shares authorized; 69,312,576 shares issued and outstanding at June 30, 2007 69,313 Additional paid-in-capital 39,565,267 Common Stock Subscribed net of costs 5,840,160 Accumulated deficit (29,824,831 ) Comprehensive Income 24,763 Total Stockholders’ Equity 15,674,672 Total Liabilities and Stockholders’ Equity $ 21,187,401 See accompanying notes to these condensed financial statements 3 Table of Contents PROCERA NETWORKS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2, 2006 (unaudited) Three Months Ended Six Months Ended June 30, July 2, June 30, July 2, 2007 2006 2007 2006 Sales $ 2,117,000 $ 54,751 $ 4,101,929 $ 77,083 Cost of sales 680,609 151,249 1,116,944 213,110 Gross Profit 1,436,391 (96,498 ) 2,984,985 (136,027 ) Operating Expenses: Engineering (a) 691,409 791,106 1,534,023 1,505,670 Sales and Marketing (b) 1,564,929 459,248 2,760,584 914,088 General and Administrative (c) 2,068,325 600,226 3,694,220 1,095,338 Total Operating Expenses 4,324,663 1,850,580 7,988,827 3,515,096 Loss from operations (2,888,272 ) (1,947,078 ) (5,003,842 ) (3,651,123 ) Other Income (Expense) Interest and other income 23,131 5,480 41,424 5,738 Interest and other expense (8,808 ) (1,014 ) (10,540 ) (3,990 ) Total Other Income (Expense) 14,323 4,466 30,884 1,748 Net Loss before taxes (2,873,949 ) (1,942,612 ) (4,972,958 ) (3,649,375 ) Provision for Income Taxes 264,561 - 504,962 Net loss after taxes (2,609,388 ) (1,942,612 ) (4,467,996 ) (3,649,375 ) Other comprehensive income, net (10,877 ) - 10,382 - Comprehensive Loss $ (2,620,265 ) $ (1,942,612 ) $ (4,457,614 ) $ (3,649,375 ) Net loss per share - basic and diluted $ (0.04 ) $ (0.04 ) $ (0.07 ) $ (0.09 ) Shares used in computing net loss per share-basic and diluted 68,904,544 46,745,012 68,642,709 41,573,067 Continued See Accompanying notes to Condensed Statements of Operations and Comprehensive Income 4 Table of Contents PROCERA NETWORKS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2, 2006 (unaudited) Continued (a)Includes stock compensation expenses resulting from the issuance of stock options in the amount of $69,327 and $291,683 for the three months ended June 30, 2007 and July 2, 2006, respectively, and $142,266 and $501,488 for the six months ended June 30, 2007 and July 2, 2006, respectively.In addition, this expense category includes stock compensation expenses resulting from the issuance of warrants for services provided in the amount of $2,343 for the three months and six months ended June 30, 2007 (b)Includes stock compensation expenses resulting from the issuance of stock options in the amount of $44,448 and $58,845 for the three months ended June 30, 2007 and July 2, 2006, respectively and $125,208 and $102,451 for the six months ended June 30, 2007 and July 2, 2006, respectively.In addition, this expense category includes stock compensation expenses resulting from the issuance of warrants for services provided in the amount of $43,997 and $3,922 for the six months ended June 30, 2007 and July 2, 2006, respectively. (c)Includes stock compensation expenses resulting from the issuance of stock options in the amount of $109,401 and $5,301for the three months ended June 30, 2007 and July 2, 2006, respectively and $184,335 and $17,514 for the six months ended June 30, 2007 and July 2, 2006, respectively.Includes stock compensation expenses resulting from the issuance of restricted common shares for services provided in the amount of $104,925 and $96,249 for the three months ended June 30, 2007 and July 2, 2006, respectively and $201,174 and $197,707 for the six months ended June 30, 2007 and July 2, 2006, respectively.In addition, this expense category includes stock compensation expenses resulting from the issuance of warrants for services provided in the amount of $59,339 for the three months ended July 2, 2006 and $13,275 and $73,721 for the six months ended June 30, 2007 and July 2, 2006, respectively.Includes amortization expenses of $926,583 and $1,853,166 relating to assets acquired by the Company in its acquisition of Netintact for the three months and six months ended June 30, 2007 respectively. See accompanying notes to these condensed financial statements 5 Table of Contents PROCERA NETWORKS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the six Months Ended June 30, 2007 and July 2, 2006 Six Months Ended June 30, 2007 July 2, 2006 Cash flows from operating activities: Net loss $ (4,467,996 ) $ (3,649,375 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for service rendered 258,444 99,458 Stock based compensation 483,338 625,374 Common stock subscribed for service rendered - 96,249 Fair Value of warrants issued to non-employee - 73,771 Depreciation 84,131 13,079 Amortization of intangibles 1,853,165 - Deferred income taxes (518,552 ) - Changes in assets and liabilities: Accounts receivable (1,278,303 ) (60,806 ) Inventory (387,101 ) 87,777 Prepaid expenses and other assets (3,471 ) 93,041 Accounts payable 13,710 (167,346 ) Accrued liabilities, deferred rent 1,391,184 (87,915 ) Deferred revenue 392,923 - Net cash used in operating activities (2,178,528 ) (2,876,693 ) Cash flows used in investing activities: Purchase of property and equipment (180,605 ) (14,983 ) Net cash used in investing activities (180,605 ) (14,983 ) Cash flows from financing activities: Proceeds from common stock subscription, net 5,840,160 4,101,468 Proceeds from exercise of warrants 221,934 - Proceeds from exercise of Stock Options 38,754 - Lease payments (11,273 ) - Payment on loan payable - (110,000 ) Net cash provided by financing activities 6,089,575 3,991,468 Effect of exchange rates on cash and cash equivalents (18,239 ) - Net increase (decrease) in cash and cash equivalents 3,712,203 1,099,792 Cash and cash equivalents, beginning of period 5,214,177 1,254,831 Cash and cash equivalents, end of period $ 8,926,380 $ 2,354,623 See accompanying notes to these condensed financial statements 6 Table of Contents PROCERA NETWORKS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2007 (unaudited) NOTE 1 - BASIS OF PRESENTATION Headquartered in Los Gatos, CA, Procera Networks, Inc. ("Procera" or the "Company") is a global provider of intelligent network traffic identification, management and control solutions for network providers. Procera’s core product suite, the PacketLogic™ line of appliances, provides a highly accurate application identification engine through the use of it’s proprietary deep flow inspection engine, DRDL™ (Datastream Recognition Definition Language). PacketLogic is deployed at more than 400 broadband service providers (“BSP’s”), telephone companies, colleges and universities worldwide. Procera was formed as a result of a merger and plan of reorganization (the "Merger") between Zowcom, Inc. ("Zowcom"), a Nevada corporation incorporated on July 11, 2001, and Procera Networks, Inc. ("PNI"), a Delaware corporation incorporated on May 1, 2002. On October 16, 2003, PNI merged into Zowcom in a stock-for-stock transaction. As a result of the Merger, Zowcom continued as the surviving corporation, assumed the operations and business plan of PNI, the stockholders of PNI became stockholders of Zowcom, and Zowcom changed its name to Procera Networks, Inc. (trading symbol OTC: BB: PRNW.OB). On June 28, 2006, Procera and all shareholders of Netintact AB, a Swedish corporation ("Netintact") entered into a Stock Exchange Agreement and Plan of Reorganization to make Netintact a wholly owned subsidiary of Procera.The agreement was amended with the First Amended and Restated Stock Exchange Agreement and Plan of Reorganization (the "Agreement"), and closed the transaction effective as of August 18, 2006. The Agreement was amended on January 24, 2007 to, among other things, amend several of the terms and conditions of certain warrants issued in connection with the transaction and amend the incentive share plan. On September 29, 2006, Procera and two of the three shareholders of Netintact PTY, an Australian company (“Netintact PTY”) entered into a Stock Exchange Agreement and Plan of Reorganization whereby Procera acquired 49% of the outstanding stock of Netintact PTY and closed the transaction effective as of September 29, 2006. Netintact, the remaining shareholder of Netintact PTY, owns 51 shares of Common Stock of Netintact PTY, constituting fifty-one (51%) of the issued and outstanding securities of Netintact PTY. Consolidated financial information for the six months ended June 30, 2007 includes historical financial information of Procera,Netintact and Netintact PTY from January 1, 2007.Consolidated financial information for the six months ended July 2, 2006 includes Procera only. Six Months Ended June 30, July 2, 2007 2006 Net Sales $ 4,101,929 $ 77,083 Net (loss) $ (4,467,996 ) $ (3,649,375 ) Basic Earnings per share $ (0.07 ) $ (0.09 ) 7 Table of Contents The Company's quarterly reporting during the fiscal quarter ended July 2, 2006 consisted of a thirteen-week period ending on the Sunday closest to the calendar month end.The Company changed its reporting period to the last date of the quarter effective December 31, 2006.The second quarter of fiscal 2007 and 2006 ended on June 30, 2007 and July 2, 2006 respectively. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements.These condensed consolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements of Procera Networks, Inc. (the "Company" or “Procera”) for the fiscal years ended December 31, 2006 and January 1, 2006 included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006.In the opinion of management, these unaudited condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the consolidated financial position of the Company as of June 30, 2007, and the results of operations for the three and six months ended June 30, 2007 and July 2, 2006 and cash flows for the six months ended June 30, 2007 and July 2, 2006.The results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the entire fiscal year. Basis of Consolidation The consolidated financial statements include the accounts of Procera Networks, Inc. and its wholly owned subsidiaries Netintact AB and Netintact Pty.All significant intercompany balances and transactions have been eliminated. Liquidity The Company has experienced net losses since its inception and had an accumulated deficit of $(29,824,831) at June 30, 2007.Such losses are attributable to cash and non-cash expenses resulting from costs incurred in the development of the Company's products, markets and infrastructure.The Company expects operating losses to continue for the foreseeable future as it continues to develop and promote its products.During the 3 month period ending June 30, 2007, the company raised $5,840,160, net of costs, in a private placement of common stock.At the levels of projected revenue, expenses and customer payments this amount of cash will be sufficient to support our operations through the foreseeable future.The Company may require additional funding and may sell additional shares of its common stock, preferred stock or debt securities through private placement or further public offerings.There can be no assurance that the Company will be able to obtain additional debt or equity financing, if and when needed, on terms acceptable to the Company.Any additional equity or debt financing may involve substantial dilution to the Company's stockholders, restrictive covenants, or high interest costs.The failure to raise needed funds on sufficiently favorable terms could have a material adverse effect on the Company's business, operating results, and financial condition.The Company's long-term liquidity also depends upon its ability to increase revenues from the sale of its products and achieve profitability.The failure to achieve these goals could have a material adverse effect on the operating results and financial condition of the Company. SIGNIFICANT ACCOUNTING POLICIES There have been no significant changes in Procera's significant accounting policies during the six months ended June 30, 2007 as compared to what was previously disclosed in Procera's Annual Report on Form 10-KSB for the year ended December 31, 2006, except for the adoption of FIN No. 48 (see Note 13). 8 Table of Contents Use of Estimates The preparation of consolidated financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the amounts in the financial statements and accompanying notes. Actual results could differ from those estimates. Management makes estimates regarding deferred income tax assets, estimated useful lives of property and equipment, accrued expenses, fair value of equity instruments and reserves for any other commitments or contingencies. Any adjustments applied to estimates are recognized in the year in which such adjustments are determined. Concentration of Credit Risk Financial instruments potentially subjecting Procera to concentrations of credit risk consist primarily of cash, cash equivalents and accounts receivable. Procera generally invests excess cash in low risk, liquid instruments. Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less at the time of purchase to be cash equivalents. As of June 30, 2007, the Company maintains its cash and cash equivalents with a major investment firm and a major bank in the United States and Sweden. Cash Concentration The Company maintains its cash in bank accounts, which at times may exceed federally insured limits. The Company has not experienced any losses on such accounts.One customer represents 22% of total accounts receivable as of June 30, 2007.No other customer individually represents more than 10% of total accounts receivable. Income Taxes Procera records a tax provision for the anticipated tax consequences of the reported results of operations. In accordance with Statement of Financial Accounting Standards No. 109, "Accounting for Income Taxes", the provision for income taxes is computed using the asset and liability method, under which deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for the operating losses and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates that apply to taxable income in effect for the years in which those tax assets are expected to be realized or settled. Procera records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. Management believes that sufficient uncertainty exists regarding the future realization of deferred tax assets and, accordingly, a full valuation allowance has been provided against net deferred tax assets. Tax expense has taken into account any change in the valuation allowance for deferred tax assets where the realization of various deferred tax assets is subject to uncertainty. 9 Table of Contents NOTE 2 - STOCK BASED COMPENSATION Effective January 2, 2006, the Company adopted the provisions of SFAS No. 123 (R), “Share-Based Payment.”SFAS No. 123(R) establishes accounting for stock-based awards exchanged for employee services.Accordingly, stock-based compensation cost is measured at grant date, based on the fair value of the award, and is recognized as expense over the employee requisite service period.All of the Company’s stock compensation is accounted for as an equity instrument.The Company previously applied Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees,” and related interpretations and provided the required pro forma disclosures of SFAS No. 123, “Accounting for Stock-Based Compensation.” Equity Incentive Program The Company’s equity incentive program is a broad-based, long-term retention program designed to align stockholder and employee interests.Under the Company’s equity incentive program, stock options generally have a vesting period of three to four years, are exercisable for a period not to exceed ten years from the date of issuance and are generally granted at prices not less than the fair market value of the Company’s common stock at the grant date. General Share-Based Award Information The following table summarizes activity under the equity incentive plans for the six months ended June 30, 2007: Average Weighted Weighted remaining Shares Number of Average Contractual Aggregate Available Options Exercise Life (in Intrinsic For Grant Outstanding Price years) Value Balance at December 31, 2006 2,016,216 5,483,784 $ 0.96 Authorized - - - Granted (140,000 ) 140,000 $ 2.07 Exercised - (45,293 ) (0.86 ) Cancelled 62,491 (62,491 ) $ (0.73 ) Balance at June 30, 2007 1,938,707 5,516,000 $ 0.99 8.7 $ 11,284,470 Options vested and expected to vest atJune 30, 2007 4,965,545 $ 0.99 8.7 $ 10,147,922 Options vested and exercisable 1,846,298 $ 1.03 8.1 $ 3,707,486 The weighted average grant date fair value of options granted during the three months ended June 30, 2007 and July 2, 2006 was $2.07 and $0.69, respectively.The total fair value of shares vested during the six months ended June 30, 2007 and July 2, 2006 was $269,082 and $587,403, respectively. As of June 30, 2007, the unrecorded deferred stock-based compensation balance related to share-based awards was $2,347,604, net of estimated forfeitures, and will be recognized over an estimated weighted average amortization period of 2.7 years. 10 Table of Contents The options outstanding and exercisable at June 30, 2007 were in the following exercise price ranges: Options Outstanding at June 30, 2007 Options Vested and Exercisable at June 30, 2007 Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Outstanding Weighted Average remaining Contractual Life (in years) Weighted Average Exercise Price $0.45 - $0.69 2,025,000 8.96 $0.56 579,512 8.89 $0.55 $0.72 - $1.19 2,335,000 8.54 $0.97 845,094 7.78 $0.86 $1.52 - $3.35 1,156,000 8.32 $1.78 421,692 7.54 $2.05 5,516,000 8.65 $0.99 1,846,298 8.07 $1.03 Our closing stock price on the last trading day of the three months which ended June 30, 2007 was $3.03 per share.The intrinsic value of stock options outstanding as of June 30, 2007 is $11,284,470. The effect of recording stock-based compensation for the three and the six months ended June 30, 2007 and July 2, 2006 respectively, and the allocation to expense under SFAS No. 123(R) was as follows: Three Months Ended Six Months Ended June 30, July 2, June 30, July 2, 2007 2006 2007 2006 Stock-based compensation expense from stock options $ 247,206 $ 359,750 $ 480,995 $ 625,374 Tax effect on stock-based compensation - Net effect on net loss $ 247,206 $ 359,750 $ 480,995 $ 625,374 Effect on basic and diluted net loss per share $ 0.00 $ 0.01 $ 0.01 $ 0.02 Three Months Ended Six Months Ended June 30, July 2, June 30, July 2, 2007 2006 2007 2006 Cost of sales $ 24,031 $ - $ 29,187 $ - Engineering 69,327 291,683 142,266 497,781 Selling, General and Administrative 153,848 68,067 309,542 $ 127,593 Stock-based compensation before income taxes 247,206 359,750 480,995 625,374 Income tax benefit - Total stock-based compensation expenses after income tax $ 247,206 $ 359,750 $ 480,995 $ 625,374 No stock-based compensation has been capitalized in inventory due to the immateriality of such amounts. The Company estimates the fair value of stock options using a Black-Scholes valuation model, consistent with the provisions of SFAS No. 123 (R), SEC SAB No. 107.The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model and the straight-line attribution approach. 11 Table of Contents The weighted average assumptions used are as follows: For the Six Months Ended June 30, 2007 July 2, 2006 Risk Free interest rate 4.81% 4.64%-4.72% Expected life of share-based award 4.0-6.25 years 4.0 years Expected dividends 0% 0% Volatility 102% 105% The dividend yield of zero is based on the fact that the Company has never paid cash dividends and has no present intention to pay cash dividends. Expected volatility is based on historical volatility of the Company’s common stock. The risk-free interest rates are taken from the 3-year and 7-year daily constant maturity rate as of the grant dates as published by the Federal Reserve Bank of St. Louis and represent the yields on actively traded Treasury securities comparable to the expected term of the options. The expected life of the options granted in 2007 is calculated using the simplified method which uses the midpoint between the vesting period and the contractual grant date. NOTE 3 - NET LOSS PER SHARE Three Months Ended Six Months Ended June 30, July 2, June 30, July 2, 2007 2006 2007 2006 Numerator - Basic and diluted $ (2,609,388 ) $ (1,942,612 ) $ (4,467,996 ) $ (3,649,375 ) Denominator - basic and diluted - Weighted average common shares outstanding 68,904,544 46,745,012 68,642,709 41,573,067 Total 68,904,544 46,745,012 68,642,709 41,573,067 Net loss per share - basic and diluted $ (0.04 ) $ (0.04 ) $ (0.07 ) $ (0.09 ) Antidilutive securities: Options 5,516,000 4,991,000 Warrants 8,145,990 7,319,240 Common stock subscriptions - 504,169 Rights to purchase common stock - 150,000 Incentive shares and warrants 4,902,000 - Total 18,563,990 12,964,409 Basic earnings per share ("EPS") is computed by dividing net loss by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur from common shares issuable through stock options, warrants and other convertible securities, if dilutive. The following table is a reconciliation of the numerator (net loss) and the denominator (number of shares) used in the basic and diluted EPS calculations and sets forth potential shares of common stock that are not included in the diluted net loss per share calculation as their effect is antidilutive: 12 Table of Contents NOTE 4 - ACCOUNTS RECEIVABLE, NET Accounts receivable consist of the following at June 30, 2007: June 30, 2007 Trade accounts receivable $ 2,617,713 Less:Allowance for uncollectable accounts (137,141 ) Accounts receivable, net $ 2,480,572 NOTE 5 - INVENTORIES, NET Inventories consist of the following at June 30, 2007: June 30, 2007 Raw materials $ 246,303 Work-in-progress 21,302 Finished goods 521,210 Less: Inventory reserve for obsolescence (126,738 ) Inventories, net $ 662,077 NOTE 6 - PREPAID EXPENSES Prepaid expenses consist of the following at June 30, 2007: June 30, 2007 Prepaid Trade Show $ 5,230 Prepaid insurance 45,229 Prepaid rent 18,056 Prepaid equipment lease 9,860 Prepaid taxes 40,699 Prepaid software licenses 26,998 Prepaid maintenance 405 Other prepaid expenses 26,513 Total prepaid expenses $ 172,990 NOTE 7 – PROPERTY AND EQUIPMENT, NET Property and equipment consists of the following at June 30, 2007: June 30, 2007 Tooling and test equipment $ 255,081 Office equipment 52,083 Computer equipment 416,710 Software 6,842,368 Furniture and fixtures 25,114 Total property and equipment 7,591,356 Less:Accumulated depreciation and amortization (2,292,393 ) Total property and equipment, net $ 5,298,963 13 Table of Contents NOTE 8 – OTHER ASSETS Other assets consist of the following at June 30, 2007: June 30, 2007 Netintact customer base $ 3,832,581 Goodwill 960,209 Deposits 47,724 Subtotal 4,840,514 Less:Accumulated amortization (1,194,095 ) Total other assets $ 3,646,419 NOTE 9 - ACCRUED LIABILITIES Accrued liabilities consist of the following at June 30, 2007: June 30, 2007 Accrued payroll and related expenses $ 265,920 Accrued vacation 288,061 Accrued audit and legal expenses 166,811 Accrued taxes payable 146,518 Accrued receipts not invoiced 370,680 Accrued Placement agent fees 507,840 Accrued sales commissions 284,414 Contingent warranty liability 33,899 Other accrued expense 8,571 Total accrued liabilities $ 2,072,714 NOTE 10 - ACCRUED WARRANTY AND RELATED COSTS PRODUCT WARRANTY The Company warrants its products for a specific period of time, generally twelve months, against material defects. The Company provides for the estimated future costs of warranty obligations in cost of sales when the related revenue is recognized. The accrued warranty costs represent the best estimate at the time of sale of the total costs that the Company expects to incur to repair or replace product parts, which fail while still under warranty. The amount of accrued estimated warranty costs are primarily based on historical experience as to product failures as well as current information on repair costs.The Company periodically reviews the accrued balances and updates the historical warranty cost trends.During the six months ended June 30, 2007, an estimated charge of 4% of hardware sales during the period, amounting to $12,949, was added to the contingent warranty accrual. Warranty accrual, December 31, 2006 $ 20,950 Charged to cost of sales 12,949 Actual warranty expenditures - Warranty accrual, June 30, 2007 $ 33,899 14 Table of Contents NOTE 11 – STOCKHOLDERS’ EQUITY (DEFICIT) In June 2007, the Company commenced a private placement of 3,000,000 shares of the Company’s common stock with the option to extend the offering to 4,000,000 shares at $2.00.As of June 30, 2007, the Company had received subscriptions for $6,348,000.The company also accrued $507,840 for the costs of the subscription as of June 30, 2007. In April 2006, the Company issued 825,000 restricted common shares to a consulting firm to provide investor relations services which began December 1, 2005 and continued for 18 months from that date.For the three months and six months ended June 30, 2007, investor relations expense of $64,170 and $160,419 respectively, is included in General and Administrative expenses.The Company accrued $40,755 for the cost associated with the issuance of 16,500 restricted common shares to a consulting firm to provide investor relations services for the month of June, 2007.This additional expense is included in General and Administrative expense for the three months and six months ended June 30, 2007. During the 6 month period ending June 30, 2007, the Company received $221,927 to exercise warrants and $38,753 for the exercise of employee stock options.Stock based compensation expense for the 6 month period was $483,338 and comprehensive loss for the period was $4,457,614 NOTE 12 - MARKET SEGMENT INFORMATION The Company operates in one segment, using one measure of profitability to manage its business. Revenues for geographic regions are based upon the customer's location. The following is a summary of revenue by geographical region: Three Months Ended Six Months Ended June 30, July 2, June 30, July 2, 2007 2006 2007 2006 United States $ 605,613 $ 47,201 $ 1,385,822 $ 58,899 Latin America 59,779 - 129,044 10,634 Australia 221,833 - 372,364 - Middle East 16,043 - 16,043 - Asia 257,386 - 520,197 - Europe (excluding Scandinavia) 663,303 - 703,618 - Scandinavia 293,043 7,550 974,841 7,550 Total $ 2,117,000 $ 54,751 $ 4,101,929 $ 77,083 The Company's long-lived assets are located in the United States, Scandinavia, and Australia. Scandinavia is shown separately, because Netintact AB is based in Scandinavia. The Company's accounts receivable are derived from billings to customers located in the United States, Latin America, Australia, Scandinavia and Europe. The Company performs ongoing credit evaluations of certain customers' financial condition and, generally, requires no collateral from its customers.For the six months ended June 30, 2007, three customers accounted for 13%, 12%, and 10% of revenues and no other customer accounted for more than 6% of revenues. For the six months ended July 2, 2006, one customer accounted for 61% of revenues. 15 Table of Contents NOTE 13 - RECENT ACCOUNTING PRONOUNCEMENTS In June 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes (FIN 48), an interpretation of FASB Statements No. 109.” FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a two-step method of first evaluating whether a tax position has met a more likely than not recognition threshold and second, measuring that tax position to determine the amount of benefit to be recognized in the financial statements. FIN 48 provides guidance on the presentation of such positions within a classified statement of financial position as well as on derecognition, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. We adopted the provisions of FIN 48 on January 1, 2007.As a result of the implementation of FIN 48, we recognized no material adjustment in the liability for unrecognized income tax benefits.At the adoption date of January 1, 2007, we had $176,639 of unrecognized tax benefits, none of which would affect our effective tax rate if recognized. We recognize interest and penalties related to uncertain tax positions in income tax expense.As of June 30, 2007, we have no accrued interest or penalties related to uncertain tax positions. The tax years 2001 – 2006 remain open to examination by one or more of the major taxing jurisdictions to which we are subject. We do not anticipate that total unrecognized tax benefits will significantly change due to the settlement of audits and the expiration of statute of limitations prior to June 30, 2008. There were no significant changes to any of these amounts during the first six months of 2007. Summary Tax Expense Total Income Tax Expense/(Benefit) Three Months Ended Six Months Ended June 30, June 30, 2007 2007 Tax on profitable entities at annual effective tax rate $ (4,656 ) $ 13,591 Tax benefit on purchase accounting adjustment (1) (259,905 ) (519,809 ) State minimum taxes - 1,256 Total Income tax Expense/(Benefit) $ (264,561 ) $ (504,962 ) (1) We have included the benefit from the reversal of the purchase accounting adjustment because it is a material number that affects the tax rate.Normally, under FIN 18, temporary differences are disregarded. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial LiabilitiesIncluding an amendment of FASB Statement No. 115" ("SFAS 159"). SFAS 159 expands the use of fair value accounting but does not affect existing standards which require assets or liabilities to be carried at fair value. Under SFAS 159, a company may elect to use fair value to measure accounts and loans receivable, available-for-sale and held-to-maturity securities, equity method investments, accounts payable, guarantees and issued debt. Other eligible items include firm commitments for financial instruments that otherwise would not be recognized at inception and non-cash warranty obligations where a warrantor is permitted to pay a third party to provide the warranty goods or services. If the use of fair value is elected, any upfront costs and fees related to the item must be recognized in earnings and cannot be deferred, e.g., debt issue costs. The fair value election is irrevocable and generally made on an instrument-by-instrument basis, even if a company has similar instruments that it elects not to measure based on fair value. At the adoption date, unrealized gains and losses on existing items for which fair value has been elected are reported as a cumulative adjustment to beginning retained earnings. Subsequent to the adoption of SFAS 159, changes in fair value are recognized in earnings. SFAS 159 is effective for fiscal years beginning after November 15, 2007 and is required to be adopted by the Company in the first quarter of fiscal year 2008. The Company currently is determining whether fair value accounting is appropriate for any of its eligible items and cannot estimate the impact, if any, which SFAS 159 will have on its consolidated results of operations and financial condition. 16 Table of Contents In June 2007, the FASB ratified Emerging Issues Task Force (EITF) Issue No. 06-11, "Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards." EITF 06-11 provides for the recognition and classification of deferred taxes associated with dividends or dividend equivalents on nonvested equity shares or nonvested equity share units (including restricted stock units (RSUs)) that are paid to employees and charged to retained earnings. This issue is effective for annual periods beginning after September 15, 2007.
